Exhibit 10.1

Execution Copy

AMENDMENT NO. 2

AMENDMENT No. 2, dated as of June 30, 2011 (this “Amendment”), to the Five-Year
Competitive Advance and Revolving Credit Facility Agreement, dated as of
June 30, 2008 (the “Credit Agreement”), among Scripps Networks Interactive,
Inc., an Ohio corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
administrative agent (the “Agent”) and the banks named therein (the “Banks”).

W I T N E S S E T H

WHEREAS, pursuant to the Credit Agreement, the Banks have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth herein; and

WHEREAS, the Banks are willing to agree to such amendments on the terms set
forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

SECTION 2. Amendment of the Credit Agreement. (a) This Amendment shall be deemed
to be an amendment for all purposes of the Credit Agreement.

(b) Amendments to Section 1.01 of the Credit Agreement.

(i) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definition in the proper alphabetical order:

“Bankruptcy Event” shall mean, with respect to any person, such person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such person.

“Defaulting Bank” shall mean any Bank, as reasonably determined by the Agent,
that has (a) failed to fund any portion of its Loans (unless such Bank notifies
the Agent in writing that such failure is the result of such Bank’s good faith
determination that a condition precedent



--------------------------------------------------------------------------------

to funding (specifically identified and including the particular default, if
any) has not been satisfied) or participations in Letters of Credit within three
Business Days of the date required to be funded by it hereunder, (b) notified
the Borrower, the Agent, the Issuing Bank or any Bank in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Bank’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after request by the Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Bank that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit, provided that such Bank
shall cease to be a Defaulting Bank pursuant to this clause (c) upon Agent’s
receipt of such certification in form and substance satisfactory to it and the
Agent, (d) otherwise failed to pay over to the Agent or any other Bank any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) become the
subject of a Bankruptcy Event.

(ii) The definition of “Alternate Base Rate” is hereby amended by deleting the
first sentence thereof in its entirety and inserting in lieu thereof the
following sentence:

““Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (c) the LIBO Rate
applicable for an Interest Period of one month commencing on the date two
Business Days after such day plus 1.00%.”

(iii) The definition of “Applicable Percentage” is hereby amended by deleting
the fee and spread table set forth therein in its entirety and inserting in lieu
thereof the following fee and spread table:

FEE AND SPREAD TABLE

 

    

Ratings

(S&P/Moody’s)

   Facility Fee     LIBOR
Spread     ABR
Spread  

Category 1

   A/A2 or higher      0.080 %      0.795 %      0.000 % 

Category 2

   A-/A3      0.100 %      0.900 %      0.000 % 

Category 3

   BBB+/Baa1      0.150 %      1.100 %      0.100 % 

Category 4

   BBB/Baa2      0.200 %      1.175 %      0.175 % 

Category 5

   BBB-/Baa3      0.250 %      1.250 %      0.250 % 

Category 6

   BB+/Ba1 or lower      0.300 %      1.450 %      0.450 % 

(iv) The definition of “Maturity Date” is hereby amended by deleting the date
“June 30, 2013” therein and inserting in lieu thereof the date “June 30, 2014”.

 

- 2 -



--------------------------------------------------------------------------------

(c) Section 2.22 of the Credit Agreement is hereby amended by inserting,
immediately after the words “in accordance with Section 2.21,” the words “, or
if any Bank becomes a Defaulting Bank,”.

(d) Article II of the Credit Agreement is hereby amended by inserting the
following new Section 2.23:

“Section 2.23 Defaulting Banks.

Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Bank pursuant to Section 2.8;

(b) the Bank Percentage of such Defaulting Bank shall not be included in
determining whether all Banks or the Required Banks have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 10.08), provided that this clause (b) shall not apply to the vote of a
Defaulting Bank in the case of an amendment, waiver or other modification
requiring the consent of such Bank or each Bank affected thereby;

(c) if any L/C Obligations exist at the time a Bank becomes a Defaulting Bank
then:

(i) all or any part of such Defaulting Bank’s Bank Percentage of the L/C
Obligations shall be reallocated among the non-Defaulting Banks in accordance
with their respective Bank Percentages but only to the extent the sum of all
non-Defaulting Banks’ Standby Loans and their Bank Percentages of the L/C
Obligations and the outstanding Competitive Loans expressed as a dollar amount
plus such Defaulting Bank’s Bank Percentage of the L/C Obligations does not
exceed the total of all non-Defaulting Banks’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent, cash collateralize such Defaulting Bank’s Bank Percentage
of the L/C Obligations (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Article VIII
for so long as such Defaulting Bank’s Bank Percentage of the L/C Obligations is
outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting Bank’s
Bank Percentage of the L/C Obligations pursuant to Section 2.23(c)(ii), the
Borrower shall not be required to pay any fees to such Defaulting Bank pursuant
to Section 3.03 with respect to such Defaulting Bank’s Bank Percentage of the
L/C Obligations during the period such Defaulting Bank’s Bank Percentage of the
L/C Obligations is cash collateralized;

(iv) if the Bank Percentages of the L/C Obligations of the non-Defaulting Banks
are reallocated pursuant to Section 2.23(c)(i), then the fees payable to the
Banks pursuant to Section 2.06 and Section 3.03 shall be adjusted in accordance
with such non-Defaulting Banks’ Bank Percentages; and

 

- 3 -



--------------------------------------------------------------------------------

(v) if any Defaulting Bank’s Bank Percentage of the L/C Obligations is neither
cash collateralized nor reallocated pursuant to this Section 2.23(c), then,
without prejudice to any rights or remedies of the Issuing Bank or any Bank
hereunder, all Facility Fees that otherwise would have been payable to such
Defaulting Bank (solely with respect to the portion of such Defaulting Bank’s
Commitment that was utilized by such Defaulting Bank’s Bank Percentage of the
L/C Obligations) and letter of credit fees payable under Section 3.03 with
respect to such Defaulting Bank’s Bank Percentage of the L/C Obligations shall
be payable to the Issuing Bank until such Defaulting Bank’s Bank Percentage of
the L/C Obligations is cash collateralized and/or reallocated; and

(d) so long as any Bank is a Defaulting Bank, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Banks and/or cash collateral provided by the Borrower in
accordance with Section 2.23(c), and participating interests in any such newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Banks in a manner consistent with Section 2.23(c)(i) (and Defaulting Banks shall
not participate therein); and

(e) any amount payable to such Defaulting Bank hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Bank) shall, in lieu of being
distributed to such Defaulting Bank, be retained by the Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Agent (i) first, to the payment of any
amounts owing by such Defaulting Bank to the Agent hereunder, (ii) second, pro
rata, to the payment of any amounts owing by such Defaulting Bank to the Issuing
Bank hereunder, (iii) third, if so determined by the Agent or requested by an
Issuing Bank, held in such account as cash collateral for future funding
obligations of the Defaulting Bank in respect of any existing or future
participating interest in any Letter of Credit, (iv) fourth, to the funding of
any Loan in respect of which such Defaulting Bank has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent, (v) fifth, if
so determined by the Agent and the Borrower, held in such account as cash
collateral for future funding obligations of the Defaulting Bank in respect of
any Loans under this Agreement, (vi) sixth, to the payment of any amounts owing
to the Banks or an Issuing Bank as a result of any judgment of a court of
competent jurisdiction obtained by any Bank or such Issuing Bank against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement, (vii) seventh, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Bank as a result of such
Defaulting Bank’s breach of its obligations under this Agreement, and
(viii) eighth, to such Defaulting Bank or as otherwise directed by a court of
competent jurisdiction, provided, with respect to this clause (viii), that if
such payment is (x) a prepayment of the principal amount of any Loans or
Reimbursement Obligations which a Defaulting Bank has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 5.01
are satisfied, such payment shall be applied solely to prepay the Loans of, and
Reimbursement Obligations owed to, all non-Defaulting Banks pro rata prior to
being applied to the prepayment of any Loans, or Reimbursement Obligations owed
to, any Defaulting Bank.

In the event that the Agent, the Borrower and the Issuing Bank each agrees that
a Defaulting Bank has adequately remedied all matters that caused such Bank to
be a Defaulting Bank, then the Bank Percentages of the L/C Obligations of the
Banks shall be readjusted to reflect the inclusion of such Bank’s Commitment and
on such date such Bank shall purchase at par such of the Standby Loans of the
other Banks as the Agent shall determine may be necessary in order for such Bank
to hold such Loans in accordance with its Bank Percentage.”

 

- 4 -



--------------------------------------------------------------------------------

(e) Section 10.08(b) of the Credit Agreement is hereby amended by inserting at
the end thereof, immediately before the period, the following proviso:

“; provided further that no such agreement shall amend, modify or waive any
provision of Section 2.23 without the written consent of the Agent and each
Issuing Bank”.

SECTION 3. Conditions to Effectiveness of Amendment. This Amendment shall be
effective on the date on which the following conditions precedent have been
satisfied or waived (the “Effective Date”):

(a) The Agent shall have received a counterpart of this Amendment, executed and
delivered by a duly authorized officer of each of (i) the Borrower and (ii) the
Banks.

(b) The Agent shall have received payment, for distribution to each Bank that
has signed and delivered this Amendment to the Agent by no later than June 30,
2011, of an amendment fee equal to 0.075% of the Commitment of such Bank then in
effect.

(c) The Agent shall have received a certificate of the Secretary or Assistant
Secretary of the Borrower dated the Effective Date and certifying that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors of the Borrower authorizing the execution, delivery and performance of
this Amendment, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect.

SECTION 4. Representations and Warranties. The Borrower hereby represents and
warrants that (a) each of the representations and warranties contained in
Article IV of the Credit Agreement shall be, after giving effect to this
Amendment, true and correct in all material respects as if made on and as of the
Effective Date (unless such representations and warranties are stated to relate
to a specific earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);
provided, that (x) each reference to the Credit Agreement therein shall be
deemed to be a reference to the Credit Agreement after giving effect to this
Amendment and (y) the reference in Section 4.06 of the Credit Agreement to
December 31, 2007 shall be deemed to be a reference to December 31, 2010.

and (b) after giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.

SECTION 5. Effects on Credit Documents. (a) Except as specifically amended
herein, all Loan Documents shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Bank or the Agent under
any of the Loan Documents, nor constitute a waiver of any provision of the Loan
Documents.

SECTION 6. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY
AGREES AS SET FORTH FURTHER IN SECTION 10.11 OF THE CREDIT AGREEMENT AS IF SUCH
SECTION WAS SET FORTH IN FULL HEREIN.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 7. Amendments; Execution in Counterparts. (a) This Amendment shall not
constitute an amendment of any other provision of the Credit Agreement not
referred to herein and shall not be construed as a waiver or consent to any
further or future action on the part of the Borrower that would require a waiver
or consent of the Required Banks or the Agent. Except as expressly amended
hereby, the provisions of the Credit Agreement are and shall remain in full
force and effect.

(b) This Amendment may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by the Borrower, the Agent and the Banks.
This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, including by means of
facsimile or other electronic transmission, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.

[Remainder of page intentionally left blank.]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

SCRIPPS NETWORKS INTERACTIVE, INC.

By:  

/s/ Mark F. Schuerman

Name:   Mark F. Schuerman Title:   SVP, Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Agent and as a Bank By:  

/s/ Robert S. Sheppard

Name:   Robert S. Sheppard Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Bank

By:

 

/s/ James Travagline

Name:

  James Travagline

Title:

  Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Bank

By:

 

/s/ Anthony M. Buehler

Name:

  Anthony M. Buehler

Title:

  Senior Vice President



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Bank

By:

 

/s/ Brian P. Fox

Name:

  Brian P. Fox

Title:

  Vice President



--------------------------------------------------------------------------------

LEGAL NAME: U.S. Bank National Association,

as a Bank

By:

 

/s/ Susan Bader

Name:

  Susan Bader

Title:

  Vice President



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Bank

By:

 

/s/ George Stoecklein

Name:

  George Stoecklein

Title:

  Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK., as a Bank

By:

 

/s/ Michael J. Schaltz, Jr.

Name:

  Michael J. Schaltz, Jr.

Title:

  Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK

By:

 

/s/ Brian Y. Guffin

Name:

  Brian Y. Guffin

Title:

  Vice President



--------------------------------------------------------------------------------

First Tennessee Bank, National Association, as a Bank

By:

 

/s/ Tiffany E. Gardner

Name:

  Tiffany E. Gardner

Title:

  Senior Vice President